Citation Nr: 0429346	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-08 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for Vincent's 
Stomatitis.  

2.	Entitlement to service connection for dental disease for 
the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran filed a claim for dental treatment in February 
2001.  

2.	The veteran is claiming service connection for 
noncompensable missing teeth and periodontal disease.  


CONCLUSION OF LAW

The veteran has not submitted a claim for Vincent's 
Stomatitis or any other dental disorder upon which relief may 
be granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.381 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in May 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for a dental 
disorder, specifically, loss of teeth and periodontal 
disease, that he asserts is the result of Vincent's 
Stomatitis for which he was treated during service.  The 
threshold question to be answered regarding these issues is 
whether or not the appellant has presented a legal claim for 
a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

The record shows that the veteran received dental treatment 
during service in November 1945 for Vincent's Stomatitis.  
Dental treatment records dated in 1994 show that the veteran 
needed treatment for periodontal problems.  Additional 
treatment records, dated from 1996 to 2003, have been 
submitted.  These records generally show prophylactic 
treatment for periodontal disease and realignment of 
dentures.  It is not demonstrated that the veteran has 
missing teeth that are not replaceable by suitable 
prosthesis, and this is not otherwise contended.  In 
addition, the veteran has submitted several of his teeth, 
that he states fell out as a result of the Vincent's 
Stomatitis for which he was treated in service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection of dental conditions will be established 
under these circumstances:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;   
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be 
service-connected only if they were extracted after 180 days 
or more of 
active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.
    (a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.
    (b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;
    (B) Application for treatment is made within 90 days 
after such discharge or release.
    (C) The certificate of discharge or release does not bear 
a certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and
    (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.
    (2)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:
    (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.
    (B) Application for treatment is made within one year 
after such discharge or release.
    (C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.
    (ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.
    (iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.
    (c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.
    (d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.
    (e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
    (f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:
    (1) Application for such retroactive benefits is made 
within one year of April 5, 1983.
    (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.
    (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.
    (h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.
    (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).
    (j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.  

The regulations cited above provide that service connection 
for replaceable missing teeth will be established for 
treatment purposes only.  There is no indication that he has 
teeth that are not replaceable by suitable prosthesis.  The 
veteran was discharged from service in 1946, and, as such, 
could receive treatment only with a timely filed application.  
The regulations applicable to retroactive awards state that 
the application needed to be submitted within one year of 
1981.  While the veteran was not notified of this restriction 
by the appropriate service department at the time of his 
discharge, such notification is not required for service 
personnel who are discharged prior to 1982.  See Woodson v. 
Brown, 8 Vet. App. 352 (1995).  

The veteran has not been currently shown to manifest 
Vincent's Stomatitis, but only noncompensable missing teeth 
and periodontal disease.  These dental disorders may only be 
service connected for the purpose of obtaining VA outpatient 
dental treatment, but his application was not received in a 
manner that may be considered timely for such treatment.  
Therefore, there is no legal avenue upon which service 
connection may be established.  As such, he has not submitted 
a claim for which relief may be granted, and the appeal must 
be denied.  


ORDER

The appeal for service connection for Vincent's Stomatitis or 
any other dental disorder is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



